             Case 1:19-cv-00689-NRB Document 3 Filed 01/24/19 Page 1 of 1

 Christine N. Walz
 Holland & Knight LLP
 31 West 52nd Street, 12th Floor
 New York, NY 10019
 212-513-3200
 212-385-9010 (fax)
 christine.walz@hklaw.com
 Attorney for Defendant Richard Pearson

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  VUZIX CORPORATION,

                                       Plaintiff,                    Civil Action No. 19cv689

                     • against -
                                                                    AFFIDAVIT OF SERVICE
  RICARDO ANTONIO PEARSON a/k/a RICHARD
  PEARSON,

                                       Defendant.



  STATE OF NEW YORK                            )
                                                   ) ss.:
  COUNTY OF NEW YORK                           )



  GLENN M. HUZINEC being duly sworn, deposes and says:

        1.    I am over the age of eighteen years, am employed with the firm of Holland & Knight LLP located at 31
              West 52nd Street, NY., NY 10019, and am not a party to this action and reside in Richmond County, NY
              10309.
        2.    On January 24, 2019, I served a true copy of the Notice of Removal, and Civil Cover Sheet upon:

                                   Thomas McEvoy
                                   Sichenzia Ross Ference LLP
                                   1185 Avenue of the Americas, 37th Floor
                                   New York, NY 10036

              at the address designated above for said purpose by enclosing true copies in a sealed, postage paid
              envelope and depositing it into an official depository under the exclusive care and custody of the U.S.
              Postal Service within the State of New York, County of New York.




 Sworn to before me this
^day


     Notary Public
